Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. No claim has been cancelled.
4. Claims 1, 8 and 15 have been amended. 
5. Claims 1- 20 are pending. 
Examiner’s Amendment
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sullivan P. Timothy on July 29, 2021 to amend claims 1, 8 and 15.   
The application has been amended as follows:           
                         CLAIMS: 
               7.      Please replace claims 1, 8 and 15 as follows: 
                        Claim 1 (Currently Amended). A computer-implemented method performed by one or more processors configured with specific instructions, the computer-implemented method comprising: receiving, at a network affiliated with a wireless service provider, first data from a first computing device, wherein the network is a 5G network; delivering the first data to a second computing device; providing a copy of the first data to a third computing device located within the network; receiving an indication, from the third computing device, that the copy of the first data represents a 

                        Claim 8 (Currently Amended).  A non-transitory computer-readable media storing computer-executable instructions that, when executed, cause one or more processors of a computing device to 

                              Claim 15 (Currently Amended). A system comprising: one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, perform acts including: receiving, at a network affiliated with a wireless service provider, data from a first computing device; delivering the data to a second computing device; providing a copy of the data to a third computing device located within the network; receiving an indication, from the third computing device, that a 

            Allowable Subject Matter
6. Claims 1, 8 and 15 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 15 are allowed and dependent claims 2-7, 9-14 and 16-20  depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Allen (US pat. No 9363281) prior art of record teaches   delivering the first data to a second computing device.    
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 8 and 15: receiving, at a network affiliated with a wireless service provider, first data from a first computing device, wherein the network is a 5G network; providing a copy of the first data to a third computing device located within the network; receiving an indication, from the third computing device, that the copy of the first data represents a possible threat to the network; receiving second data from the first computing device to deliver to the second computing device; and causing a threat detection action to be performed, 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaw, US pat.No 20180316799.
PARK, US pat.No 20200187301.
BAEK, US pat.No 20170230873.
HWANG, US pat.No 20200020136.
Gariador, US pat.No 7409715.
DODS, US pat.No 20200045079.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Date: 7/20/2021  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438